United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-3134
                                   ___________

Christopher Lee Meints;                   *
Laverne H. Meints,                        *
                                          *
              Appellants,                 *
                                          *
       v.                                 *  Appeal from the United States
                                          *  District Court for the
Clair Stone, Chief Collection Division; *    District of Nebraska.
Patricia Price, Revenue Officer/Director;*   [UNPUBLISHED]
Bruce Dethmer, District Director IRS, *
Milwaukee, Wisconsin; Jerome L.           *
Frost, Reviewer, IRS; Linda Prettyman, *
IRS Employee; Robert E. Brazil,           *
District Director IRS, Milwaukee,         *
Wisconsin; James Grant, District          *
Director; Unknown Doe, 1 to 99,           *
                                          *
              Appellees.                  *
                                    ___________

                                Submitted: January 3, 1998

                                     Filed: February 6, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________
PER CURIAM.

        Christopher and Laverne Meints appeal from the district court’s1 dismissal of
their action for failure to state a claim. Having reviewed the record and the parties’
briefs, we conclude that the district court’s judgment was correct and that an extended
opinion is not warranted. See 8th Cir. R. 47B.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                         -2-